DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, 13, 18 and 20, Applicant recites that the length of the fake eyelash to be “at least a length of two average human eyelids.” Applicant does not provide disclosure for such parameter.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. Applicant argues that Bechtold et al. does not teach forming the strip to be a length of at least two average human eyelids. Applicant discloses that the length of the fiber “has a length greater than an average human eyelid” (Specification, Page 2), where forming such by extrusion “can yield from 2 to 3 useful fake eyelashes up to one hundred or more, for example” (Specification, Page 7). Thus, it appears that Applicant is arguing that extrusion, by virtue of forming more than two fake eyelash arrays, will yield the recited length of at least ‘two average human eyelids’. However, as Applicant has not provided any indication that multiple arrays of fake eyelashes would not provide such a limitation, then such feature is shown by methods such as Osher below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtold et al. (US Pat # 3,516,422) in view of Osher (US Pat # 3,447,540).
In regards to claim 1, Bechtold et al. teaches a magnetic fake eyelash, comprising a magnetic flexible fiber or strip (Col 3, Lines 58-68) including particles and a resin (Col 3, Lines 65-68); and eyelashes (108) attached to the magnetic flexible fiber or strip to provide a fake eyelash having a length.
Bechtold et al. does not expressly teach the length of the fiber/strip to be at least a length of two average human eyelids. 
However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, as such provides that taking a length of material and forming multiple arrays is well-known in the art.
Regarding claims 2-3, Bechtold et al. teaches the length of the strip, but does not teach the length is greater than 2 inches. Applicant is noted the instant disclosure describes the length of the strip as being preferable [Page 7] and does not describe it as contributing any unexpected result to the device.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
	Regarding claim 4, Bechtold et al. teaches the fiber or strip produces a magnetic field (Col 4, Lines 3-6).
Regarding claim 5, Bechtold et al. teaches the particles include hard magnetic particles that retain their magnetism (Col 2, Lines 15-36 which retains their magnetism “for prolonged periods of time”).
Regarding claims 6-7, Bechtold et al. teaches the resin is a thermoplastic elastomeric resin, where magnetic particles distributed homogenously throughout the length of the fiber or strip (Col 3, Lines 64-68).

In regards to claim 8, Bechtold teaches a combination of a fake eyelash and eyeliner composition, comprising a fake eyelash having a flexible fiber or strip (100) including first particles and a resin (Col 3, Lines 65-67); and eyelashes (108) attached to the flexible fiber or strip, and an eyeliner composition having second particles (120), wherein the first and second particles are attracted to one another.
Bechtold teaches the composition to be applied with an eyeliner applicator, to the area that receives eyeliner (Col 3, Lines 22-25); but does not expressly teach that the composition is an eyeliner cosmetic. However, Bechtold does teach that the composition can be “any paste, suspension, emulsion, ointment, adhesive, cream, gel or similar semiliquid substance” that can remain on the eyelid (Col 1, Lines 48-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the suspension composition of Bechtold to be eyeliner cosmetic, as eyeliner is already well known to be applied with an eyeliner applicator, to the eye line as required by the instant composition, where a user seeking to apply cosmetic would be enabled to combine steps of putting on cosmetic if the suspension doubled as an eyeliner cosmetic.
Bechtold et al. further does not expressly teach the length of the fiber/strip to be at least a length of two average human eyelids. However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, as such provides that taking a length of material and forming multiple arrays is well-known in the art.
Regarding claims 9-11, Bechtold teaches the first particles are magnetic particles that produce a magnetic field (Col 1, Lines 70-72), and the second particles are magnetic particles that produce a magnetic field attracted to magnets (Col 1, Lines 64-72, where such includes iron which can be used for both particles).
Regarding claims 12, Bechtold teaches the flexible fiber or strip comprises magnetic particles distributed homogenously throughout the length of the fiber or strip (Col 3, Lines 65-67).

In regards to claim 13, Bechtold et al. teaches a method of making a magnetic fake eyelash, comprising attaching eyelashes (108) to a fiber or strip (104) having magnetic particles (Col 3, Lines 58-68) to provide a fake eyelash having a length.
Bechtold et al. does not expressly teach the length of the fiber/strip to be at least a length of two average human eyelids. However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, as taught by Osher, as such provides that taking a length of material and forming multiple arrays is well-known in the art.
Regarding claims 14-15, Bechtold et al. teaches the length of the strip, but does not teach the length is greater than 2 inches. Applicant is noted the instant disclosure describes the length of the strip as being preferable [Page 7] and does not describe it as contributing any unexpected result to the device.  As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claims 16, Bechtold et al. teaches the resin is a thermoplastic elastomeric resin, where magnetic particles distributed homogenously throughout the length of the fiber or strip (Col 3, Lines 64-68).
Regarding claim 17, Bechtold teaches the magnetic particles are magnetized; but does not expressly teach the magnetization is done by passing a magnet over the particles to permanently magnetize the magnetizable particles. However, Applicant is noted the instant disclosure describes the method of magnetizing the particles of the strip as being preferable [Page 7] and does not describe it as contributing any unexpected result to the device.  As such, this specific method of magnetization is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
In regards to claims 18-19, Bechtold et al. teaches a method of making a magnetic fake eyelash, comprising a magnetic fiber or strip (104) having attached thereto eyelashes (108) to provide a magnetic fake eyelash that can fit on the eyelid of the person (Col 3, Lines 58-68, which contains magnetic particles) to provide a fake eyelash having a length.
Bechtold et al. does not expressly teach the length of the fiber/strip to be at least a length of two average human eyelids, cut down to size of a user. However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11) as desired by the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, corresponding to user lengths, as taught by Osher, as such provides that taking a length of material and forming multiple arrays of a desired length of the user is well-known in the art.

In regards to claims 20, Bechtold et al. teaches a method of making a magnetic fake eyelash, comprising a magnetic fiber or strip (104) having attached thereto eyelashes (108) to provide a magnetic fake eyelash that can fit on the eyelid of the person (Col 3, Lines 58-68, which contains magnetic particles) to provide a fake eyelash having a length; and composition to be applied with an eyeliner applicator, to the area that receives eyeliner (Col 3, Lines 22-25).
Bechtold et al. does not expressly teach the length of the fiber/strip to be at least a length of two average human eyelids, cut down to size of a user; and the composition is an eyeliner.
However, Osher teaches a method of providing molded lash strips to include providing an array (Col 3, Lines 22-35) that is subsequently cut into lash arrays, such that the initial array (Figure 9) contains a length of at least three eyelid-length arrays (Figure 11) as desired by the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the strip of Bechtold et al. to include the step of cutting the strip into a plurality of lengths of the eyelid, corresponding to user lengths, as taught by Osher, as such provides that taking a length of material and forming multiple arrays of a desired length of the user is well-known in the art.
With regards to the eyeliner cosmetic, Bechtold does teach that the composition can be “any paste, suspension, emulsion, ointment, adhesive, cream, gel or similar semiliquid substance” that can remain on the eyelid (Col 1, Lines 48-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the suspension composition of Bechtold to be eyeliner cosmetic, as eyeliner is already well known to be applied with an eyeliner applicator, to the eye line as required by the instant composition, where a user seeking to apply cosmetic would be enabled to combine steps of putting on cosmetic if the suspension doubled as an eyeliner cosmetic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772